NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FRED L. FELI)ER,
Claiman,t-Appellocnt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent»Appellee.
2010-7118
Appea1 from the United States Court of AppeaIs for
Veterans C1aims in case no. 08-1348, Chief Judge Bruce
E. Kasold.
Bef0re GAJARsA, SoHALL, and MooRE, Circu1lc Ju,dges.
PER CURIAM.
ORDER
The Secretary of Veterans Affairs responds to this
court’s August 24, 2010 show cause order. Fred L. Felder
has not responded to this court’s order.
On October 15, 2009, the C0urt of Appeals for Veter-
aris C1ai1ns issued a decision regarding appellant Fred L.

FELDER V. DVA 2
Felder’s disability compensation claims, affirming the
Board of Veteran’s Appeals’ denial of entitlement to
service connection for right-ear hearing loss and remand-
ing his various other claims for further proceedings. The
court’s mandate issued and Felder did not file a notice of
appeal
On June 16, 2010, the Board, on remand, issued a
new decision regarding Felder’s claims On July 15, 2010,
Felder filed a notice of appeal at the Court of Veterans
Claims. lt appears that the notice of appeal was docketed
by that court not as a new appeal, but a motion seeking
review of the court’s prior October 15, 2009 decision. The
notice of appeal was forwarded to this court and Felder
filed an informal brief
We have no authority to review the decision of the
Court of Appeals for Veterans Claims of October 15, 2009
because no notice of appeal was filed within 60 days from
the entry ofjudgment. See 38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(1). Felder’s appeal and
informal brief, h0wever, do not appear aimed at that
decision but rather the June 16, 2010 Board decision from
which he may be seeking timely review by the Court of
Appeals for Veterans Claims. Although we cannot trans-
fer this appeal to the Court of Appeals for Veterans
Claims pursuant to 28 U.S.C. § 1631 because it is not a
court as defined by 28 U.S.C. § 610, we provide a copy of
this order and the notice of appeal to that court so that it
may determine whether to treat the notice of appeal as an
appeal of the Board’s June 16, 2010 decision.
Accordingly,
IT IS ORDERED THATZ
(1) The appeal is dismissed for lack of jurisdiction.

3 FELDER V. DVA
(2) A copy of the order shall be transmitted to the
Court of Appeals for Veterans Claims.
(3) Each side shall bear its own costs associated with
the appeal in this court.
FOR TI-IE COUR'I‘
NOV 1 5 2015
Date
/s/ J an Horbaly
J an Horbaly
Clerk
cc: Fred L. Felder
Vincent D. Phillips, Esq.
Clerk, U.S. Court of Appeals for Veterans Claims
(copy of notice of appeal enclosed)
S19 us count 0FAPPl:ALs roe
ms renew macon
NUV 15 2010
FILED
.IAN HORBAl.Y
Cl.ERK